Title: To George Washington from Christopher Gist, 20 July 1758
From: Gist, Christopher
To: Washington, George

 

Sir
Winchester July the 20th 1758

here with you have the agreeable News of taking all the Out works at Lewisburg your Papers will come by the Command & as the Carolina Soldiers had no Arms I Sent Capt[ain] Tom with 25 Indians as far as South branch who is to come back to this town, from ther; as no doubt you will Send a Guard to South Branch, to take Care of these 50 Waggons with Stores & Provisions & as your waggons will come again the Same Indians will come then with Me. I have advices from the Cherokee Country that the Indians will not come untill the heat is a Little over, I Sent Smith away the 14th the express Met him at augusta[.] I order’d Mr Cromwell with him who will Delay no time, they cannot be here in less then forty days from this day, I b[e]lieve it is a good thing Smith is gone there as he will Set every thing right.
I have a Letter from Mr Turner to General Forbes, which I am going with My Self. he is at Carlyle the waggons is at Parrises the Bearer will Set Out at 10 oClock hope you will See him tomorrow let him come with the next command or Sooner excuse hast Sir Yr Most Obedt Hume Servt

Christr Gist

